SAYRE, J.—
(dissenting in part). — In my opinion the completion of the dam at Cherokee Falls and the enlargement thereby of the normal power capacity of the stream is a condition precedent to the right of the power company to condemn the hydraulic or other structures of the Tallassee Company. Hence I think the survey of the Tallassee Falls property was undertaken prematurely and without authority to be found in the statute or elsewhere. The Tallassee Falls Company had therefore the right to prevent intrusions upon its property, though made under the pretense of a preliminary survey. I hold therefore that the decree of the city court of Montgomery should be reversed.
I concur in the conclusion reached in the other cases on the ground that the questions there sought to be raised will have proper consideration in the probate court.